Title: 1780. January 1st. Saturday.
From: Adams, John
To: 


       Arrived at Villa Franca, Seven Leagues. The Road at first was very bad. Steep, sharp Pitches, ragged Rocks, &c. We then came into the Road of Leon, which is made seemingly out of a Rock. It was an excellent Road for a League and an half. We then came to a River, and travelled along the Banks of it for some Leagues. This Way was as bad as the other was good. Miry, rocky, up and down untill We came into a new Road, about two Leagues from Villa franca. Here We found a Road again made entirely by Art, at an immense Expence, but it seems to be made forever. They are going on with the Work. This Work is an Honour to the Nation. It shews that Improvements are coming in, and that Attention is paid to the Ease, Convenience, Utility, Commerce &c. of the People.
       The Country We have travelled over to day is the greatest Curiosity I ever beheld—an uninterrupted succession of Mountains of a vast hight. The River Barcarcel flows between two Rows of Mountains, rising on each hand to a vast hight. The most grand, sublime, awful Objects, yet they are cultivated up to their highest summits. There are flourishing fields of Grain, on such steep declivities, near the Summits of Mountains, as I cannot conceive it possible for Horses or Cattle to stand upon them to plough. It must be done with Mules, and I know not even how these or Men either could stand.
       The Houses are uniformly the same through the whole Country hitherto—common habitations for Men and Beasts. The same smoaky, filthy holes. Not one decent House have I seen from Corunna.
       We passed this Day, the Ruins of an Ancient Castle of the Moors, on the Summit of one of the steepest and one of the highest and one of the most rugged Mountains.
       There are in Villa Franca three Parish Churches, one Convent of Men and one of Women. There is an old brick Castle built in feudal Times when Lord was at War with Lord, a defence against Lances, Bows and Arrows and no more—possibly vs. Musquet Balls.
       This Evening I bought a Mule, Saddle, Bridle &c. for 62 dollars and an half.
       A Description of my Postilion. A little Hat, covered with oyl Cloth, flapped, before. A black, silk Cap of curious Work, with a braided Tail, hanging down his Back in the Spanish fashion. A cotton Handkerchief spotted red and white, around his neck. A double breasted short Jacket and Breeches.
      